Citation Nr: 0631636	
Decision Date: 10/11/06    Archive Date: 10/16/06

DOCKET NO.  04-40 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to January 
1970.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO).


FINDING OF FACT

The veteran's post-traumatic stress disorder (PTSD) is 
manifested by nightmares, flashbacks, severely impaired 
impulse control, difficulty in adapting to stressful 
circumstances, memory loss, and an inability to establish 
and maintain effective relationships that result in 
occupational and social impairment with deficiencies in most 
areas, including work, family relations, social relations, 
judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for an initial 
evaluation in excess of 50 percent for PTSD, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Subsequent to 
initial adjudication, a letter dated in December 2004 
satisfied the duty to notify provisions.  See 38 C.F.R. 
§ 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran's service medical 
records, VA medical treatment records, and indicated private 
medical records have been obtained.  A VA examination was 
provided to the veteran in connection with his claim.  There 
is no indication in the record that additional evidence 
relevant to the issue decided herein is available and not 
part of the claims file.  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2006).  In resolving this factual 
issue, the Board may only consider the specific factors as 
are enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board notes, however, that the rule articulated in 
Francisco does not apply to the veteran's claim, because the 
appeal of this issue is based on the assignment of an 
initial evaluation following an initial award of service 
connection for PTSD.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Instead, evidence contemporaneous with the 
claim and the initial rating decision are most probative of 
the degree of disability existing when the initial rating 
was assigned and should be the evidence "used to decide 
whether an original rating on appeal was erroneous."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, staged 
ratings may be assigned for separate periods of time.  Id.

Service connection for PTSD was granted by an October 2003 
rating decision and a 50 percent evaluation was assigned 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, effective 
September 10, 2002.  The Board notes that the veteran served 
in Vietnam and was awarded the National Defense Service 
Medal, the Vietnam Service Medal, the Republic of Vietnam 
Campaign Medal with Device (1960-1) and Ribbon Bar, and a 
Citation and Unit Commendation Ribbon from the Secretary of 
the Navy for Meritorious Service.

A May 2003 VA PTSD examination report stated that the 
veteran had not received previous psychiatric treatment and 
had no history of hallucinations or suicidal behavior.  The 
subjective symptoms were listed as nightmares, flashbacks, 
hypervigilance, and being startled by loud noises.  These 
symptoms were reported as being of moderate intensity and 
had occurred two or three time a week for many years.  The 
report noted that the veteran had been working as a truck 
driver for the previous 33 years and that he was generally 
able to do his job.  The veteran also stated that he was in 
his third marriage, had 4 children, and had a good 
relationship with his family, though his wife had arthritis, 
which was stressful for him.  The report noted that the 
veteran appeared to be isolative and had few friends.  A 
history of alcohol dependence was noted, but the veteran 
stated that he had been sober for many years.

Under the mental status section, the report noted that the 
veteran was casually dressed, cooperative, in a neutral 
mood, smiling, and had normal speech.  No perceptual 
problems, suicidal ideation, or homicidal ideation were 
noted.  The veteran's thought processes and content were 
reported as normal, he was oriented to person, place, and 
time, and his insight, judgment, and impulse control were 
fair.  The report stated that the veteran spent most of his 
time working and spent his free time with his family and 
friends.  The summary of findings stated, in part, that the 
veteran was able to work but was somewhat isolative.  The 
diagnosis was PTSD, alcohol dependence in remission.  The 
examiner assigned a Global Assessment of Functioning (GAF) 
score of 50.  Scores in the range of 41 to 50 contemplate 
serious symptoms, such as suicidal ideation, severe 
obsessional rituals and frequent shoplifting, or any serious 
impairment in social, occupational, or school functioning, 
such as no friends and inability to keep a job.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM THE DSM-IV, 46-47 
(1994).

A May 2003 VA medical note, dated the same day as the May 
2003 VA PTSD examination report, stated that the veteran 
complained of flashbacks, nightmares, night sweats, easy 
startlement, irritability, and issues dealing with anger.  
The veteran stated that he experienced road rage at times, 
isolated himself, admitted to drinking 1 case of beer on 
weekends, and cried when thinking about his friends in 
service.  Under the mental status section, no abnormalities 
were noted other than that the veteran was tearful when 
speaking about Vietnam and that his affect was appropriate 
for a sad mood.

A May 2003 VA mental health examination report, also dated 
the same day as the May 2003 VA PTSD examination report, 
stated that the veteran reported nightmares, flashbacks, 
night sweats, and a startle response, all exacerbated after 
the recent death of a close friend who was also a Vietnam 
veteran.  The veteran was noted to ruminate about this 
friend as well as his best friend, who died in combat in 
Vietnam.  The veteran described his third marriage in 
satisfactory terms, but reported that the earlier marriages 
ended as his partners felt that he did not show sufficient 
affection.  The report noted that the veteran maintained 
contact with his 4 children but worried about his 24 year 
old son who was an alcoholic.  The veteran stated that he 
had worked most of his adult life as a truck driver and 
enjoyed the solitude of driving a truck as frequent contact 
with others could enrage him.  The veteran reported that he 
had a "bad temper," and drank heavily on weekends.  Under 
the mental status section, no abnormalities were noted other 
than that the veteran was mildly dysphoric and anxious.  The 
examiner assigned a GAF score of 55.  Scores in the range of 
51 to 60 contemplate moderate symptoms, such as flat affect, 
circumstantial speech, and occasional panic attacks, or 
moderate difficulty in social, occupational, or school 
function, such as few friends and conflicts with peers or 
co-workers.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM THE DSM-IV, 46-47 (1994).

A July 2003 VA outpatient report stated that the veteran 
complained of nightmares once or twice a month, flashbacks 
of his best friend who died in Vietnam, being jumpy in his 
sleep, and pushing his wife out of bed.  The report noted 
that the veteran used to drink but that he ceased after 
being advised to do so by a doctor in May 2003.  Under the 
mental status section, the report noted that the veteran was 
alert, euthymic in mood, appropriate in affect, was speaking 
in a relevant and coherent manner, was oriented to place, 
person, and time, and his insight, judgment, and memory in 
recent and remote events were not grossly impaired.  The 
diagnosis was PTSD.  The examiner assigned a GAF score of 
60, with a high of 60 in the previous year.

An October 2003 VA mental health consultation report stated, 
in part, that the veteran had distressing memories of 
Vietnam trauma, had nightmares which he usually avoided 
discussing, was socially isolated, and had problems with 
irritability and insomnia.  It was noted that the veteran 
cared for his disabled spouse and worked long hours.

A November 2003 VA mental health examination report stated 
that the veteran worked full time as a truck driver and 
reported nightmares, poor sleep, intrusive memories of his 
friend being killed in front of him, road rage, and a short 
temper.  The report also stated that the veteran had 
dysphoria and was tearful.  The assessment was PTSD.

A February 2004 VA mental health examination report stated 
that the veteran was doing better controlling his anger and 
managing his PTSD symptoms, which were chronic and 
moderately severe.  The report described the veteran's mood 
and affect as constricted and stated that he had no suicidal 
ideation.  The examiner assigned a GAF score of 50.

A May 2004 VA mental health examination report stated that 
the veteran felt badly and reported being more depressed, 
with distress about work and family issues.  The report 
described the veteran's mood as dysphoric, his affect as 
constricted, and stated that he had no suicidal ideation.  
The examiner assigned a GAF score of 48.

A July 2004 VA mental health examination report stated that 
the veteran was feeling dysphoric and did not feel that 
medication was helpful.  The report described his mood and 
affect as neutral and stated that he had no suicidal 
ideation.

A July 2004 private psychological evaluation report stated 
that the veteran worked 60 to 70 hours per week, in season, 
and was frequently laid off during the winter.  The veteran 
stated that his third marriage was "not too good at this 
time" and he had conflicts with his peers and supervisors at 
work.  The report noted that the veteran had given up 
alcohol approximately one year prior and begun to see a 
psychiatrist at the local VA clinic around the same time.  
It was also noted that the veteran was obsessed with news of 
military involvement oversees, which had increased his 
agitation.  The report noted that the veteran had avoidance 
behavior, limited peer interaction, difficulty with social 
interaction, emotional numbing, and intrusive thoughts and 
recollections, exacerbated by current events.  The report 
stated that the only emotion that broke through the 
veteran's barrier was low frustration tolerance, triggered 
by his automatic hyperactivity.  The veteran reported low 
frustration tolerance, difficulty concentrating under 
stress, exaggerated startle response, and difficulty 
sleeping, with both reduced duration and agitated sleep that 
prevented him from sleeping with his wife.  The assessment 
of severity was severe, chronic PTSD that impacted all areas 
of the veteran's life.  The examiner assigned a GAF score of 
53.

A September 2004 VA mental health examination report stated 
that the veteran had multiple stressors and that his wife 
was "still considering leaving him."  The report stated that 
his mood and affect were constricted, he had no suicidal 
ideation, his PTSD symptoms were chronic and severe, and he 
did not find medications helpful for irritability and 
depression.

A December 2004 VA mental health examination report stated 
that the veteran reported doing fairly well on medications.  
The report further stated that his mood and affect were 
neutral, he had no suicidal ideation, and his PTSD symptoms 
were chronic and severe.  The examiner assigned a GAF score 
of 50.

A February 2005 private psychological treatment update 
report stated that the veteran was unemployed at the time 
due to seasonal downturn in his occupation.  The report 
stated that the veteran attended his sessions promptly and 
looked forward to discussing matters related to his wartime 
experiences, feeling that it was one of the few times since 
his return from Vietnam that he was able to do so.  The 
report stated that the veteran continued to report conflicts 
with peers and co-workers and had difficulty managing the 
news he heard about the war in Iraq, due to the 
pervasiveness of media coverage and the difficulty of 
avoiding it.  The report stated that the veteran continued 
to manifest the hallmark signs of PTSD including, but not 
limited to, the presence of significant trauma, intrusive 
thoughts and recollections, avoidance behaviors, and 
autonomic hyperactivity.  The report also stated that the 
veteran manifested intermittent periods of depression and a 
reduced desire to communicate, which enhanced his feelings 
of isolation and damaged his family and peer relationships.  
The assessment of severity stated, in part, that the 
veteran's PTSD impacted all areas of his life even though he 
had made significant attempts to modify and adapt to the 
limitations it imposed.  The examiner assigned a GAF score 
of 51.

An April 2005 VA mental health examination report stated 
that the veteran was worried about his son, who was ill with 
alcoholism.  The report further stated that his mood and 
affect were constricted, he had no suicidal ideation, and 
his PTSD symptoms were chronic and severe.  The examiner 
assigned a GAF score of 48.

An August 2005 VA mental health examination report stated 
that the veteran's mood and affect were neutral, he had no 
suicidal ideation, and his PTSD symptoms were chronic and 
severe.  The examiner assigned a GAF score of 50.


A February 2006 VA mental health examination report stated 
that the veteran was working with a private doctor and was 
doing better, resulting in an improvement in his 
relationship with his wife.  The report further stated that 
his mood and affect were neutral, he had no suicidal 
ideation, and his PTSD symptoms were chronic and severe.  
The examiner assigned a GAF score of 48.

A May 2006 private psychological treatment update report 
stated that the veteran had been more forthright about his 
marital difficulties.  The report stated that he was quiet 
and introverted and stated that a recent affair with a 
former girlfriend had almost destroyed his marriage and had 
caused a significant amount of difficulties.  The report 
stated that the opening of this topic made it apparent that 
the veteran's personal relationships had always been 
troubled and that at times, while he had presented a calm 
façade, he had been withholding significant information 
about his troubled interpersonal relationships, and that it 
appeared that he felt it was safer to discuss his wartime 
experience than his current life.  The report stated that 
the veteran's traumatic events in Vietnam interacted with 
his daily stressors and intruded on his consciousness on a 
regular basis, and that he showed marked avoidance behaviors 
and emotional numbing.  The report stated that the veteran 
continued to manifest the hallmark signs of PTSD including, 
but not limited to, the presence of significant trauma, 
intrusive recollections, avoidance behaviors, intermittent 
periods of depression and reduced desire to communicate, and 
autonomic hyperactivity, which took the form of outbursts of 
anger and rage, difficulty concentrating under stress, and 
hypervigilance.  The assessment of severity stated, in part, 
that the veteran's PTSD impacted all areas of his life, and 
even though he had made attempts to modify its impact, it 
limited his ability to cope with his physical problems and 
markedly decayed his functioning.  The examiner assigned a 
GAF score of 44.

A May 2006 Vietnam Veterans Evaluation and Treatment Program 
application included the Mississippi Scale for Combat 
Related PTSD, where the veteran was asked to indicate an 
answer on a scale from 1 to 5 that best described how he 
felt about various statements.  For "[b]efore I entered the 
military I had more close friends than I do now," the 
veteran marked 5, extremely true.  For "[t]he people who 
know me best are afraid of me," he marked 4, frequently 
true.  For "I am able to get emotionally close to others," 
the veteran marked 1, never.  For "[i]t seems as if I have 
no feelings," he marked 5, very frequently true.  For "[n]o 
one understand how I feel, not even my family," the veteran 
marked 5, extremely true.  For "I feel comfortable when I am 
in a crowd," he marked 2, rarely.  For "I lose my cool and 
explode over minor everyday things," the veteran marked 5, 
very frequently.  For "[m]y memory is as good as it ever 
was," he marked 1, not true at all.  For "I have a hard time 
expressing my feelings, even to the people I care about," 
the veteran marked, 5 almost always true.  For "I am not 
able to remember some important things that happened while I 
was in the military," he marked 5, almost always true.

In a transcript of a May 2006 hearing before the Board, the 
veteran stated that he had been employed for 36 years as a 
truck driver, covering 6 to 12 different jobs, and that he 
had problems remembering events from 1968 to 2002 due to 
alcoholism.  He further stated that he had problems with co-
workers and supervisors, didn't like being told what to do, 
did not have friends, did not want friends, and was able to 
deal with his job because he received his instructions via 
telephone the night before, thus avoiding interaction with 
others.  The veteran stated that his PTSD affected his 
relationship with his wife because he flew off the handle 
with her, cheated on her, pushed her, and hated being told 
what to do.  The veteran stated that he did not have social 
interactions with anyone except for his wife.  When asked 
about his children the veteran said that he had 4 children 
and that two were alcoholics, one was a stripper, and one 
"went to psychiatry," all of which he blamed on himself.  
The veteran further stated that of his 4 children, he saw 
one of them once or twice a year.  The veteran's wife added 
that the veteran didn't talk, touch or intermingle with his 
family.

The applicable criteria for evaluating PTSD are contained in 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Schedule 
provides that assignment of a 50 percent evaluation is 
warranted for PTSD with occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted for PTSD with 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation is warranted for PTSD with total 
occupational and social impairment, due to symptoms such as 
the following: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Applying the above criteria to the facts of the case, the 
medical evidence most closely approximates the criteria 
contemplated for a 70 percent initial evaluation under the 
provisions of Diagnostic Code 9411.  See 38 C.F.R. § 4.7 
(2006).  VA medical records, private medical records, and 
other evidence from 2003 to 2006 show that the veteran's 
PTSD was manifested by nightmares, flashbacks, severely 
impaired impulse control, difficulty in adapting to 
stressful circumstances, memory loss, and an inability to 
establish and maintain effective relationships.  These 
manifestations were also repeatedly shown to be of such a 
chronic nature and severity as to impact all areas of the 
veteran's life, such as work, family relations, social 
relations, judgment, thinking, and mood.

The 2003 to 2006 VA PTSD and mental health examination 
reports, the 2004 to 2006 private psychological evaluation 
reports, the May 2006 letter from the veteran's wife, and 
the May 2006 Board hearing showed that the veteran's PTSD 
symptoms contributed significantly to his socially withdrawn 
daily living, previous failed marriages, currently strained 
marriage, poor relationships with his family, and 
difficulties at work, demonstrating an impaired ability to 
maintain effective relationships in all areas of society, 
family, and employment.  The evidence of record presents a 
psychiatric disability picture that indicates that the 
veteran has difficulty forming social relationships to such 
an extent that he avoids the presence of other people, 
including his own family.

Despite the veteran's continued, long-term employment, he 
has had continual relationship problems with co-workers and 
supervisors, contributing to multiple job changes during his 
lifetime.  In addition, the evidence shows that the veteran 
is primarily able to maintain his employment because the 
nature of his work allows him to remain isolated from other 
people, even when communicating with his supervisors.  As 
such, his employment of over 35 years is not indicative of 
an ability to maintain effective work relationships, since 
the work itself does not require interaction with others.  
In addition, while the veteran remains married to his wife 
of over 10 years, the evidence shows that this is far from a 
stable relationship.  The mere legal continuance of the 
marriage is not proof that the relationship itself is 
"effective."  On the contrary, the record shows a general 
picture of isolation of the veteran from his wife and most 
of his family, with whom he does not effectively communicate 
or interact.  For these reasons, the Board finds that the 
veteran's PTSD results in occupational and social impairment 
with deficiencies in most areas, including work, family 
relations, social relations, judgment, thinking, and mood, 
due to nightmares, flashbacks, severely impaired impulse 
control, difficulty in adapting to stressful circumstances, 
memory loss, and an inability to establish and maintain 
effective relationships.

Further, the veteran's consistently low GAF scores indicate 
serious impairment in his social and occupational 
functioning.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA 
FROM DSM-IV, 46-7 (1994).  Between May 2003 and February 
2006, VA mental health reports assessed the veteran with a 
GAF score of 50 on four reports, and 48 on three reports.  
These scores contemplate serious symptoms, such as suicidal 
ideation, severe obsessional rituals, and frequent 
shoplifting, or any serious impairment in social, 
occupations, or school functioning, such as no friends or 
inability to keep a job.  See Id.  Two VA reports, in May 
2003 and July 2003, assessed the veteran with GAF scores of 
55 and 60, respectively, which represent moderate symptoms.  
See Id.  However, these scores are inconsistent with the 
veteran's history and his other assessments.  In fact, the 
veteran's GAF scores have tended to decrease over the course 
of his treatment, even while improvements have been noted in 
his coping abilities.

This decrease in score is also reflected in the private 
psychological evaluation reports from July 2004, February 
2005, and May 2006 which assessed the veteran with GAF 
scores of 53, 51, and 44 respectively.  Indeed, the 
veteran's inconsistent statements in May 2003, regarding his 
alcoholism, along with the information provided in all of 
the evidence of record from May 2005, regarding his marital 
and family relationships, indicate that the veteran was 
underreporting his symptoms at the time of the initial 
evaluation.  The evidence of record shows that, since the 
veteran's ability to cope has improved since May 2003 while 
his GAF scores have actively decreased, the level of 
impairment demonstrated in May 2006 was, at worst, at the 
same level as it was at the time of the October 2003 rating 
decision.  Accordingly, since the current state of the 
veteran's service-connected PTSD is best encapsulated by a 
70 percent disabling evaluation, an initial rating of 70 
percent disabling is also warranted.

However, a 100 percent evaluation is not for assignment at 
any period for the claim on appeal, as the evidence of 
record does not, at any time, show gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Finally, in reaching the decision that an initial rating in 
excess of 70 percent is not warranted, the doctrine of 
reasonable doubt was considered.  However, as the 
preponderance of the evidence is against a rating in excess 
of that granted by this decision, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 70 percent disabling, but no 
greater, for PTSD is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


